DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim 4 is canceled.
The previous USC 112 rejection has been overcome.
Applicant's arguments filed 8/17/2022 in response to Office Action 5/17/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding amended claim 1, 
Applicant argues that the cited connection (Van Alfen, 42) is frangible compared to disclosed pivot line (Applicant, Fig 1, 116) during opening (page 6, para 1). Examiner disagrees, first pointing out that the cited line is in a non-frangible location. Also see USC 112 rejection below on the addition of “non-frangible”. Second, “during opening” is not claimed, thereby spurious, therefore examiner cannot respond. However, if an equivalent limitation to “during opening” were later incorporated, the line would still be capable of pivoting, as detailed in the rejection below.
 
Applicant argues that the cited frangible bridges (Van Alfen, 41, 42) are within the preceding “weakness line” and not the pivot line (page 6, para 2). Examiner disagrees, pointing out that the lines chosen on the connections are different. Examiner notes this is possible due to the connection being a three-dimensional object occupying more space than a two-dimensional line.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for a pivoting line, does not reasonably provide enablement for non-frangible capability.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Because (A) the Inventor has not provided direction (for example, with respect to the pivoting line is capable of being not frangible), (B) no working examples have been disclosed, to show the pivoting line cannot be frangible, and (C) the breadth of the claims encompasses any connection that does not break at any time which is not commensurate with the scope of enablement provided to one skilled in the art by the disclosure, undue experimentation would be required for a person of ordinary skill in the art, in order to make or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
The limitation “non-frangible pivot line” is not explicitly disclosed, and neither is “frangible”. Since frangibility is not disclosed, the claim is rendered indefinite. Examiner points out that the “line” in either expression of frangibility is still a “pivot line” about which pivoting occurs, as detailed in the rejection below. 
The limitation “on either side” is unclear. Without a reference frame, the term “side” encompasses numerous options in three-dimensional space, so numerous as to be indefinite. 
Examiner interprets the limitations in light of the spec in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pub 20140312038 by Van Alfen (hereinafter “Van Alfen”).
Regarding claim 1, Van Alfen teaches a tethered plastic stopper (Fig 1, closure 1), comprising: 
   a tamper band (Fig 1, tamper-evident strip 4 with 41, 42, 43, 44) comprising 
   an offset wall (Fig 1, wall of 4 between bent portions 44 is offset); 
   a closure shell (Fig 1, lid 3) separably connected to the tamper band through a weakness line (Fig 1, virtual line of frangible connections 41 and 42), the closure shell comprising a peripheral wall (Fig 1, peripheral wall of 3) extending at least a portion around a perimeter of the stopper (Fig 1, a portion between lateral walls 36 around a perimeter of 1) forming a first end at one edge of the peripheral wall (Fig 1, rightmost lateral wall edge end 36) and a second end edge at the other edge of the peripheral wall (Fig 1, leftmost lateral wall edge end 36); and 
   a hinge (Fig 1, film hinge 4) attached at a bottom portion to the tamper band and attached at a top portion to the closure shell (is attached at a bottom portion to cited tamper band and attached to a top portion of cited closure shell), 
   wherein the offset wall extends between the first and second ends of the peripheral wall at the opposite of the hinge (Fig 2, both 44 are between both 36), and 
	wherein a bottom portion (Fig 1, a bottom portion) of the offset wall (wall of 4 between bent portions 44) comprises at least one non-frangible pivot line positioned on either side of the offset wall (see USC 112 rejection above; see examiner annotated Van Alfen Figure 3; Fig 2, a line directly above a connection 42 having a non-frangible portion, on either the left or right side of the wall from a viewer perspective as determined from a bisecting line of the Figure, is capable of pivoting about by the offset wall upon opening to the open position in Figure 1, since 4 is a hinge there is no breakage while tabs 35 must be moved out of cutouts 43 to reach the open position; i.e. there is a line at which pivoting happens and breaking does not for connection 42).


    PNG
    media_image1.png
    512
    648
    media_image1.png
    Greyscale


Regarding claim 2, Van Alfen further teaches the first end and second end (36) causes the peripheral wall (peripheral wall of 3) to extend angularly from 90 degrees to 270 degrees around a perimeter of the stopper (Fig 2 and [0019], extends 90 degrees; alternatively extends 180 degrees, which fully covers the range since 90 to 270 is 180 degrees angular travel).

Regarding claim 3, Van Alfen already teaches the first end and second end causes (36) the peripheral wall (peripheral wall of 3) to extend angularly 180 degrees around a perimeter of the stopper (Fig 2 and [0019], extends 180 degrees).

Regarding claim 5, Van Alfen further teaches the bottom of the offset wall (wall of 4 between bent portions 44) comprises two pivot lines (Fig 2, two lines directly above both frangible connections 42 are capable of pivoting about by the offset wall upon opening to the open position in Figure 1) separated by a free space (Fig 1, any space between both 42s).

Regarding claim 6, Van Alfen further teaches the weakness line (Fig 1, virtual line of frangible connections 41 and 42) extends from 
   both sides of the hinge (Fig 1, 41 and 42 extend away from both sides of film hinge 4), 
   under and along the bottom edge of the peripheral wall (Fig 2, 41 and 42 extend under and along the bottom edge of peripheral wall of 3) of the closure shell (3), 
   upwardly vertically or inclined on both sides (examiner chooses “upwardly vertically”; Fig 2 shows 41 and 42 upwardly vertically extending) of the offset wall (wall of 4 between bent portions 44) of the tamper band (4 with 41, 42, 43), and 
   along and above the offset wall (said weakness line continues along and above said offset wall in Figure 2; in addition and in the alternative, it is anticipated that the closure be flipped by hand (shampoo use for example [0025]), therefore with no definition given to “above”, in a flipped position, 41 and 42 themselves are along and above).

Regarding claim 7, Van Alfen further teaches the offset wall (wall of 4 between bent portions 44) comprises at its top edge (Fig 2, the top edge of 45) at least a junction bridge (Fig 2, curved edge 46 with 45 is with the bottom of 3) with the bottom of the closure shell (3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US Pub 20060163188 by Lagler - hinged lid with thin bridges 11 along a weakened line and a latch 16 that automatically returns ([0041], Figs 4 and 10).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731